DETAILED ACTION
	This is in response to the above application filed on 02/04/2020. Claims 52-71 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52-54, 56, 57, 63, 66, 67, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latimer et al. (US 2017/0143260).
Regarding claim 52, Latimer et al. discloses a medical apparatus (10, FIGs 1A-1B) comprising: a shaft (12); and a jaw assembly (100) coupled to the shaft, the jaw assembly comprising a first jaw member (110) and a second jaw member (120), the first jaw member comprising a first gripping surface (220, FIG 2), an exterior surface reverse of the first gripping surface (Top surface of 110 as viewed in FIG 2), and a transparent portion spanning a thickness of the first jaw member from the first gripping surface to the exterior surface (Paragraphs [0032 and 0092] disclose the transparent window disposed at the gripping surface. The transparent window in combination with hollow interior of the jaw forms a transparent portion from the gripping surface to the exterior surface), and the second jaw member comprising a second gripping surface opposing the first gripping surface (FIG 2, surface of 120 contacting tissue 205); wherein the jaw assembly is configured to grasp material between the first and second gripping surfaces (FIG 2 shows the jaws are grasping material 205 between respective gripping surfaces, paragraph [0070]).  
Regarding claim 53, Latimer et al. discloses a sensor (314) at a location external to the jaw assembly (FIG 3) and configured to sense light transmitted through the transparent portion (Paragraph [0072]; demodulator 314 receives the data regarding light sensing from 204).  
Regarding claim 54, Latimer et al. discloses a controller (316/318/320, FIG 3, paragraph [0072]), operably coupled to the sensor (314 provides scan signals to 316, paragraph [0072]), the controller configured to process sensed data captured by the sensor using optical flow, digital image correlation, or both optical flow and digital image correlation (Paragraph [0072] discloses how 316, 318 process sensed data using optical flow).  
Regarding claim 56, Latimer et al. discloses a controller (316/318/320, FIG 3, paragraph [0072]), operably coupled to the sensor (314 provides scan signals to 316, paragraph [0072]), the controller configured to detect deformation, detect slip, or both detect deformation and detect slip of material grasped by the jaw assembly based on sensed data captured by the sensor (Paragraph [0072] discloses 
Regarding claim 57, Latimer et al. discloses feedback mechanism (40/42, FIG 1A) operably coupled to the controller (Paragraph [0064] discloses 42 receives sensor feedback and controls the generator 40 based on the sensor feedback);-4-PRELIMINARY AMENDMENT371(C) NATIONAL STAGE APPLICATION OF PCT/US2018/046251ATTORNEY DOCKET NO. P00893-US2ALTERNATE REF. 1: ISRG10390/PCT ALTERNATE REF. 2 1084.0128.00000wherein the feedback mechanism is configured to provide feedback indicative of detection of deformation by the controller, provide feedback indicative of detection of slip by the controller, or provide both feedback indicative of detection of deformation by the controller and feedback indicative of detection of slip by the controller (Paragraphs [0057, 0061, 0063-0065, 0069-0070]; 40/42 receives feedback regarding the state of the clamped tissue).
Regarding claim 63, Latimer et al. discloses the first jaw member extends in a longitudinal direction distally from the shaft (FIGs 1A-3 show first jaw 110 extends distally from 12); and wherein the thickness of the first jaw member extends in a direction perpendicular to the longitudinal direction (FIGs 2-3 show a thickness of first jaw 110 extending perpendicular to the longitudinal direction).  
Regarding claim 66, Latimer et al. discloses a medical apparatus (10, FIGs 1A-1B) comprising: a shaft (12) comprising and end; and a jaw assembly (100) coupled to the end of the shaft, the jaw assembly comprising a first jaw member (110) and a second jaw member (120), the first jaw member comprising a first gripping surface (220, FIG 2) and a transparent portion (Paragraphs [0032 and 0092] disclose the transparent window disposed at the gripping surface. The transparent window in combination with hollow interior of the jaw forms a transparent portion from the gripping surface to the exterior surface), at least a portion of the first gripping surface being part of the transparent portion (Part of the first gripping surface comprises the transparent window and therefore is part of the transparent portion), the second jaw member comprising a second gripping surface opposing the first 
Regarding claim 67, Latimer et al. discloses the controller configured to process the received image data using optical flow, digital image correlation, or both optical flow and digital image correlation (Paragraph [0072] discloses how 316, 318 process sensed data using optical flow).  
Regarding claim 71, Latimer et al. discloses the image capture device is positioned within the first jaw member (FIGs 2-3 show the image capture device is housed within the first jaw member).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Latimer et al. (US 2017/0143260) in view of Nau JR et al. (US 2013/0253489).
Regarding claim 64, Latimer at al. discloses the invention substantially as claimed, as set forth above for claim 52.
Latimer et al. is silent regarding a material of the transparent portion, specifically the transparent portion comprising glass or plastic.  
However, Nau JR et al. teaches in the same field of endeavor, a medical apparatus (10, FIGs 1A-1C) comprising a shaft (12) and jaw assembly (100) wherein a first jaw member (1110, FIG 14) comprises a transparent portion (1150) made of glass (Paragraph [0124]) for the purpose of allowing light energy to pass through the jaw surface and into the tissue (Paragraph [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select glass as the material of the transparent portion, as taught by Nau JR et al., for the purpose of providing a transparent material commonly known in the art that will allow for the passage of light while preventing biological material from entering the interior of the jaw member.
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Latimer et al. (US 2017/0143260) in view of Hausen et al. (US 2016/0262750).
Regarding claim 65, Latimer at al. discloses the invention substantially as claimed, as set forth above for claim 52.
Latimer et al. is silent regarding the transparent material comprising one or more indicia.  

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the transparent portion of Latimer et al. to comprise one or more indicia, as taught by Hausen et al., for the purpose of providing a reference marker when viewing clamped tissue. 
Allowable Subject Matter
Claims 55, 58-62 and 68-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 55, 58-60, and 68-69, the prior art of record fails to teach or render obvious the controller being configured to output a control command to increase or decrease a gripping force of the jaws in response to a detected condition of the gripped tissue, in combination with the preceding limitations of the claims. Regarding claims 61, 62, and 70, the prior art of record fails to teach or render obvious the transparent portion being configured in such a way that an image capture device can be positioned external to the jaw assembly and view a gripped tissue through the transparent portion, in combination with the proceeding limitations of the claims. For example, Latimer teaches in the embodiment of FIG 8, an image capture device (710) positioned external to the jaw assembly. However, the images of the gripped tissue are not captured through a transparent portion as required by the claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771